internal_revenue_service national_office technical_advice_memorandum date none tam-111225-99 cc dom corp b3 number release date third party contact index uil no case mis no district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend parent sub1 sub2 benefits accounting firm consultant administrator purchaser a date1 date2 date3 date4 date5 tam-111225-99 date6 year1 a b c d e f g h i j issue whether sec_1 disallows parent’s loss on its sale of benefits voting preferred_stock conclusion parent’s loss is disallowed under sec_1 and other authorities discussed below facts parent is the common parent of a consolidated_group that includes sub1 sub2 and benefits parent directly owns all the stock of sub1 and sub2 prior to the events described below sub1 owned all the stock of benefits benefits had been inactive for many years in response to a proposal made by representatives of accounting firm a major accounting firm unrelated to parent parent engaged in the following transactions on date1 benefits elected a new board_of directors and amended its charter to authorize the issuance of shares of voting preferred_stock the preferred_stock was to be entitled to elect one of benefits’ six directors representing less than of the voting power of benefits stock taking into account the transactions described below at the same time sub1 benefits’ common_stock holder made a capital_contribution of dollar_figureg bringing the total paid in capital to dollar_figureh tam-111225-99 in order to ensure that the value of the common_stock would remain significantly in excess of of the value of benefits taking into account the transactions described below during the summer and fall of year1 meetings were held with consultant an employee of purchaser a risk management firm unrelated to parent employees of accounting firm also participated in the planning and meetings the meetings focused on the administration of certain accumulated postretirement benefit obligations apbos of parent as well as tax and other objectives of the overall transaction as of date2 parent had apbos of dollar_figurea on its books of that amount dollar_figureb was for retired employees of divested units of parent group the claims were administered by administrator an outside contractor on date2 sub2 borrowed dollar_figurec from parent in exchange for a note paying stated_interest annually the sub2 note the principal of the sub2 note is due ten years from the date of the loan immediately thereafter parent contributed the sub2 note to benefits in exchange for the previously authorized shares of benefits voting preferred_stock and benefits’ assumption of the dollar_figureb apbos described above in addition parent agreed to provide benefits with a dollar_figured million line of credit and certain administrative services the actual payment of apbo claims was to be made by parent and charged against the line of credit which was to be paid down with the payments received on the sub2 note on date3 parent sold the shares of benefits voting preferred_stock to purchaser for dollar_figuree the sales agreement guaranteed an annual dividend of f and provided parent a right_of_first_refusal to reacquire the stock in addition parent indemnified purchaser against all risk from the ownership of benefits voting preferred_stock other than the risk of losing its dollar_figuree investment in benefits on date4 consultant was elected as a director of benefits consultant apparently made proposals regarding the administration of the claims including one made on date5 proposing that the administration of benefits’ claims be taken over by purchaser’s parent_corporation parent apparently considered but never acted on consultant’s proposals eventually the discussions terminated and the claims remained administered by administrator the original contractor in a discussion with internal_revenue_service representatives on date6 a parent’s vice president of taxation stated that parent engaged in the foregoing transactions to render the administration of the apbos more efficient and cost effective through consultant’s involvement and purchaser’s investment in benefits a also stated that parent anticipated its tax savings would far outweigh the savings on the claims administration on its year1 federal_income_tax return parent reported a capital_loss of dollar_figureb on the sale of the benefits voting_stock parent claimed the entire amount of that loss was allowable and filed the statement of allowed loss as required by sec_1 c the sole issue addressed in this tam is whether parent may deduct its loss on the sale of benefits preferred_stock solely for purposes of determining the issue addressed in this tam tam-111225-99 we assume but do not conclude that parent’s transfer of the sub2 note to benefits in exchange for the benefits voting preferred_stock qualified as a sec_351 exchange that its basis in the stock is dollar_figurec and that its loss on the sale is dollar_figureb we express no opinion as to the tax treatment of the assumption of the apbo claims if parent’s acquisition of benefits stock did not in fact qualify as a sec_351 exchange we also assume but do not conclude that the sub2 note is a security within the meaning of sec_1 c vi although the taxable years in which payments on apbo claims are made are not yet under audit and are not addressed in this tam on the facts presented the requirements of revrul_95_74 1995_2_cb_36 are not satisfied accordingly under 153_f2d_323 8th cir the later payments on the apbo claims would not be deductible law and analysis legal authorities a sec_1 loss_disallowance_rule ldr i sec_1 a disallowance of loss sec_1 a provides that no deduction is allowed for any loss recognized by a member with respect to the disposition of stock of another member if stock is deconsolidated at a time when its basis exceeds its value sec_1 b requires a reduction in its basis to prevent the circumvention of sec_1 a ii sec_1 c limitation on amount of loss disallowed sec_1 c modifies the broad disallowance rule_of sec_1 a by providing that the amount of loss disallowed and the amount of basis_reduction with respect to a share of stock is limited to the sum of i the subsidiary’s extraordinary gain dispositions ie the amount of income or gain net of directly related expenses that is allocated to the share from extraordinary gain dispositions as defined in sec_1 c i ii the subsidiary’s positive investment adjustments ie the positive adjustments made pursuant to sec_1_1502-32 through iii for each consolidated_return_year during which the subsidiary was a member of the group determined without taking distributions into account that are allocated to the share but only to the extent such amount exceeds the amount described in sec_1 c i for the year and iii the duplicated_loss with respect to the share or shares disposed of sec_1 c vi provides that duplicated_loss is determined immediately after a disposition or deconsolidation and that it equals the excess if any of -- a the sum of -- tam-111225-99 the aggregate adjusted_basis of the assets of the subsidiary other than any stock and securities that the subsidiary owns in another subsidiary and any losses attributable to the subsidiary and carried to the subsidiary’s first taxable_year following the disposition or deconsolidation and any deferred deductions such as deductions deferred under sec_469 of the subsidiary over b the sum of -- the value of the subsidiary’s stock and any liabilities of the subsidiary and any other relevant items sec_1 c vi further provides that such amounts include a subsidiary’s allocable share of corresponding amounts with respect to all lower tier subsidiaries iii sec_1 e application of ldr sec_1 e provides that the rules of sec_1 must be applied in a manner that is consistent with and reasonably carries out their purposes and further that if a taxpayer acts with a view to avoid the effect of the rules of sec_1 adjustments must be made as necessary to carry out their purpose b sec_1_1502-13 intercompany_transactions all transactions between group members are subject_to the provisions of sec_1_1502-13 in addition transactions involving intercompany obligations are subject_to the provisions of sec_1_1502-13 an intercompany obligation is an obligation between members but only for the period during which both parties are members for this purpose the term obligation is defined broadly and includes any obligation of a member constituting indebtedness under general principles of federal_income_tax law i sec_1_1502-13 intercompany obligations sec_1_1502-13 provides that if a member realizes an amount other than zero of income gain deduction or loss directly or indirectly from the assignment or extinguishment of all or part of its remaining rights or obligations under an intercompany obligation the intercompany obligation is treated for all federal_income_tax purposes as satisfied under sec_1_1502-13 and if it remains outstanding reissued under paragraph sec_1 g iii sec_1_1502-13 provides that if a creditor member sells intercompany debt for cash the debt is treated as satisfied by the debtor immediately before the sale for the amount of the tam-111225-99 cash for other transactions similar principles apply to treat the intercompany debt as satisfied immediately before the transaction sec_1_1502-13 provides that if a creditor member sells intercompany debt for cash the debt is treated as a new debt with a new holding_period issued by the debtor immediately after the sale for the amount of cash for other transactions if the intercompany debt remains outstanding similar principles apply to treat the debt as reissued immediately after the transaction the timing of the deemed satisfaction and the timing of the deemed reissuance together prescribe the transactional model pursuant to which the satisfaction and reissuance as well as the actual transaction are deemed to occur the first step is the deemed satisfaction immediately before the transaction the next step is the actual transaction and the last step is the deemed reissuance immediately after the transaction under this model at the time the actual transaction occurs the intercompany obligation has been satisfied and the creditor holds only the deemed satisfaction proceeds neither the intercompany_transaction regulations nor the preambles to the regulations address the intended scope of the term realizes indirectly it appears however that there is but a narrow range of transactions for which such a clause would be necessary first if a transaction actually involves an intercompany obligation there is a direct realization and no need for the indirect clause second if a transaction does not involve a member obligation directly but rather an interest in the entity holding the obligation most cases are otherwise covered by sec_1_1502-13 and so would have no need for the indirect clause for example if a transaction involves a member obligation that is held by a person or entity that is not a member of the group sec_1_1502-13 has no application at all because the obligation is not an intercompany obligation and if the holder is a member but a disposition of its stock deconsolidates the holder the regulation provides for a satisfaction of the obligation at fair_market_value so again the indirectly clause is not needed what remains are transactions in which the amount_realized is a function of the inherent attributes of the obligation but that neither involves the obligation directly nor effects a deconsolidation ii sec_1_1502-13 successor assets sec_1_1502-13 provides that any reference to an asset includes as the context may require a reference to any other asset the basis of which is determined directly or indirectly in whole or in part by reference to the basis of the first asset iii sec_1_1502-13 anti-avoidance sec_1_1502-13 provides that if a transaction is engaged in or structured with a principal purpose to avoid the purposes of sec_1_1502-13 including for example by avoiding treatment as an intercompany_transaction adjustments must be made to carry out the purposes of this section tam-111225-99 c regulatory policy and objectives i intercompany_transaction regulations the consolidated_return provisions are premised on the recognition that an affiliated_group represents a single business unit and a determination that it should be taxed as such to the full extent possible this is commonly referred to as the single entity_theory of consolidated_returns the preamble to sec_1_1502-13 states that an important objective of the regulation is to promote the single entity_theory and for that reason intercompany_transactions are treated as transactions between divisions of one company to the greatest extent possible sec_1_1502-13 states that the intercompany_transaction regulations are intended to ensure the clear reflection of the taxable_income and tax_liability of a consolidated_group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1_1502-13 seeks to preserve location of economic_gain_or_loss on member obligations and to prevent tax_avoidance through the use of intercompany obligations ii loss_disallowance_rule the purpose of ldr is to prevent the inappropriate deduction of loss its formula is designed to take into account several types of losses considered inappropriate one is loss that enables consolidated taxpayers to circumvent the repeal of the general_utilities_doctrine another is loss that is recognized on member stock but that is attributable to the member’s unrecognized or recognized but unutilized losses that in either case would be preserved for later duplicative recognition or use the loss duplication component of ldr addresses the latter loss duplication although an affiliated_group is economically one business unit subsidiary stock is generally treated as a separate and distinct asset on which gain_or_loss can be recognized under tax principles generally applicable to corporations a disposition of a corporation’s assets and its stock would produce gain_or_loss on both the assets and the stock outside the consolidated setting where the group members are generally viewed as separate taxpayers this duplication of gain and loss is not inappropriate once a group elects to file a consolidated_return however the group is more generally viewed and taxed as a single entity under this single entity_theory the duplication of both gain and loss by transactions in member stock is an inappropriate distortion of the income of a consolidated_group to achieve a clear reflection of consolidated income the consolidated_group is more appropriately viewed as investing in the assets not the stock of the group members the investment_adjustment rules of sec_1_1502-32 eliminate duplication of both gain and loss within a consolidated_group by adjusting a member’s basis in subsidiary stock to reflect the subsidiary’s income gain deduction and loss the investment_adjustment system is effective in eliminating duplication when recognition occurs first with respect to a member’s assets but not when gain_or_loss is recognized first with respect to that member’s stock in that case absent ldr a group would be free to recognize loss on member stock while at the same time preserving the item that gave rise to such loss which would permit the later duplicative use of tam-111225-99 the item either within the group or in the hands of a transferee subject_to loss limitation rules and general tax_avoidance principles this ability to duplicate items through transactions involving member stock is inconsistent with the single entity_theory on which the consolidated_return provisions at issue here are founded exclusion of stock and securities from loss duplication the loss_duplication_factor addresses a consolidated group’s ability to deal in member stock in order to realize and yet preserve for later duplication the underlying unrecognized and unutilized losses of the member the very structure of the loss duplication formula evidences this purpose loss duplication is the excess of the member’s tax_attributes that will give rise to future deductions inside_basis loss_carryovers deferred deductions over the cost to the purchaser stock value plus assumed_liabilities this excess represents the amount recognized by the transferor and preserved for recognition or utilization in the hands of the transferee parent correctly observes that the loss duplication calculation excludes member stock and securities from the determination of inside_basis such items are excluded because the calculation of loss duplication includes a member’s allocable share of corresponding amounts with respect to its lower tier members because the loss duplication formula adopts a look- through approach the inclusion of a lower tier member’s stock would effect a double inclusion of the same economic_interest the stock and the underlying assets in the hands of the lower tier member the exclusion of member securities is similarly meant to prevent the double inclusion of the same economic interests but this case involves the disposition of stock of a creditor which holds no stock of the debtor and so the debtor’s assets are not otherwise reflected in the loss duplication calculation under these circumstances there would be no double counting in fact under parent’s analysis there is no counting at all and so there is no reason for the exclusion finally because the loss_duplication_factor is intended to ensure proper inclusion of inside_basis and unrealized expenses transferred to the purchaser it is measured immediately after the sale before any other transaction occurs parent’s analysis of the transaction parent determined the amount of its loss by subtracting its amount_realized dollar_figuree from its basis in the stock dollar_figurec the stock basis was determined under sec_358 by subtracting the amount of the liability assumption for tax purposes dollar_figure from the basis in the property the sub2 note transferred to benefits in exchange for the stock dollar_figurec the amount of the liability assumption was treated as zero because the applicable tax_accounting rules do not take the liability into account until payment is made on the claims see sec_358 revrul_95_74 supra in determining the amount of such loss that is disallowed under sec_1 parent excluded the sub2 note from its loss duplication calculation because the note is a member security and sec_1 c vi a excludes from the loss duplication calculation the basis of stock and securities of another member thus parent calculated its loss disallowance amount as follows tam-111225-99 extraordinary gain dispositions positive investment adjustments duplicated_loss amount the excess of the sum of inside asset basis excluding sub2 note nols deferred deductions over the sum of fmv of stock liabilities assumed dollar_figure dollar_figure dollar_figureh dollar_figure dollar_figure subtotal dollar_figure dollar_figureh e dollar_figure subtotal dollar_figuree total duplicated_loss amount dollar_figure total loss disallowance amount dollar_figure in taking the position that its loss on the benefits stock is fully allowed parent appears not to take into account the provisions of sec_1_1502-13 presumably this is because parent takes the position that the sale of the benefits stock does not result in the realization of any amount of income gain deduction or loss with respect to the sub2 note and so sec_1_1502-13 is simply not invoked alternatively it may be that parent concurs in the application of sec_1_1502-13 to the sale of the benefits voting preferred_stock but takes the position that the calculation of loss duplication is done after the reissuance of the sub2 note and so the sub2 note is still disregarded under sec_1 c vi a application of sec_1_1502-13 to the present transaction the sub2 note an obligation between members of parent’s group is an intercompany obligation and therefore subject_to sec_1_1502-13 thus if gain_or_loss is realized--either directly or indirectly--from the assignment of rights under the sub2 note the provisions of sec_1_1502-13 are invoked the loss at issue here was realized directly with respect to the benefits preferred_stock that was acquired by parent in exchange for the sub2 note and the assumption of the apbo liabilities solely for purposes of discussing the issues addressed in this tam we assume that the tam-111225-99 exchange qualified as an exchange described in sec_351 under sec_358 the basis_of_property received in a sec_351 exchange is the same as that of the property exchanged decreased by the amount of any money received by the taxpayer for purposes of sec_358 the assumption of a liability is treated as money received by the taxpayer in the exchange sec_358 however under tax_accounting principles at the time of the exchange the apbo liabilities were not yet taken into account in the tax system parent’s basis in the benefits preferred_stock was thus determined directly and wholly by reference to its basis in the sub2 note accordingly under sec_1_1502-13 where the context requires any reference in sec_1_1502-13 to an intercompany obligation here the sub2 note includes a reference to the benefits preferred_stock thus any transaction in which an amount other than zero is realized on the benefits preferred_stock is subject_to the provisions of sec_1_1502-13 the same result follows from the fact that sec_1_1502-13 is not limited to transactions involving a direct realization on an intercompany obligation but applies as well to amounts realized indirectly with respect to an intercompany obligation as discussed above one of the few situations in which there would be a need for that clause is one in which the amount_realized is a function of attributes derived from the intercompany obligation but that neither involves the obligation directly nor effects a deconsolidation such is the case here parent’s basis in the benefits preferred_stock reflects only the value of the intercompany obligation apart from the minimal capitalization the only economic_interest represented by the benefits preferred stock-- that is recognized in the tax system--is the intercompany obligation indeed if the tax system did take into account any other item eg the apbo liabilities the only other interest implicated in the acquisition of the stock there would be no loss at all furthermore the transaction neither involves the sub2 note directly nor effects a deconsolidation of benefits under the circumstances we conclude that this transaction is within the intended scope of the indirect clause and any amount_realized on that stock must be considered an amount indirectly realized on the intercompany obligation accordingly for federal_income_tax purposes the sale of the benefits preferred_stock is treated as follows under sec_1_1502-13 sub2 is treated as having satisfied its intercompany obligation for dollar_figurec immediately before parent’s sale of the benefits voting preferred_stock thus at the time of the sale benefits held the dollar_figurec proceeds of sub2's deemed satisfaction of the obligation not the obligation itself immediately after the sale before any other transaction occurs or is deemed to occur including the deemed reissuance of the note the loss_duplication_factor is calculated as follows the exchange of the sub2 note by parent for benefits preferred_stock is not within the scope of sec_1_1502-13 because under the facts presented the exchange of the sub2 note for the benefits preferred_stock produced an amount of income gain deduction or loss equal to zero tam-111225-99 extraordinary gain dispositions positive investment adjustments duplicated_loss amount the excess of the sum of inside asset basis including sub2 note dollar_figureh c dollar_figure dollar_figure nols deferred deductions over the sum of fmv of stock liabilities assumed dollar_figure dollar_figure subtotal dollar_figurei dollar_figureh e dollar_figure subtotal dollar_figurej total duplicated_loss amount dollar_figurec total loss disallowance amount dollar_figurec treating the sub2 notes as reissued after the determination of the duplicated_loss amount furthers the sec_1_1502-13 goal of eliminating the effects of intercompany obligations on consolidated_taxable_income in addition calculating the loss duplication amount immediately after the sale of the benefits stock yet before the reissuance of the note furthers the sec_1 c iii goal of limiting a group’s ability to recognize a loss on member stock while at the same time preserving the member’s unrecognized or recognized but unutilized losses that gave rise to the stock loss if the reissuance here were deemed to occur before the loss duplication calculation were made the assets deemed held by benefits at the time of the sale viz the proceeds of the satisfaction at the time of the transfer would not be included consequently the measure of the amount of loss attributable to future operations would be inappropriately diminished further because the transaction in which the preferred_stock was issued was structured to give rise to the loss at issue here the loss disallowance amount is allocated entirely to the preferred_stock see sec_1 c sec_1 e example as provided in sec_1_1502-13 the sub2 note is then deemed reissued to benefits application of anti-avoidance provisions to this transaction tam-111225-99 any interpretation and application of a regulation must be guided by the policy concerns and objectives of the regulation but in the case of the consolidated_return provisions at issue here such inquiry is not only mandated by principles of statutory and regulatory interpretation it is mandated by the provisions themselves beginning in the consolidated_return_regulations underwent a major revision that produced among other things the ldr and intercompany_transaction regulations applicable to the present case these regulations differ substantially from the prior ones in that they rely less on inflexible mechanical rules and more on a flexible principle driven approach the reason for this change was to render the regulations more capable of readily and timely accommodating changes in tax law as well as other economic and policy considerations because the regulations rely heavily on broad principles direction in the interpretation and application of these provisions was provided to ensure they would be applied always in a manner that furthers their policy the request for technical_advice sets forth the argument that parent’s loss on the sale of its benefits stock should be disallowed under sec_1 e we concur accordingly in addition to and independent of the technical grounds set forth above parent’s loss is disallowed for the following reasons a sec_1 e reasonable and consistent application of ldr as stated above the purpose of ldr is to disallow inappropriate losses on member stock one type is that which results from a basis increase due to gain that was already reflected in the seller’s cost of the stock as is the case where there has been recognition of built-in_gain another is that which reflects either unrecognized_loss or recognized but unused loss the loss on the benefits stock is solely attributable to the economic recognition of the diminution of value resulting from known but unpaid operating_expenses that are not yet taken into account for tax purposes such a loss falls squarely within the latter category if the sub2 note is excluded from the loss duplication calculation which is neither necessary nor appropriate here as there would otherwise be no double counting of assets the loss is effectively removed from the reach of ldr such a result would enable taxpayers to eliminate loss duplication amounts by simply creating intercompany debt rendering ldr at least as to loss duplication amounts an elective provision for these reasons we conclude that any application of the loss duplication rule that does not take into account the basis of the sub2 note is neither consistent with nor reasonably carries out the purposes of ldr therefore the mandate of sec_1 e requires that irrespective of any language in sec_1 c vi a seemingly to the contrary the sub2 note must be included in the loss duplication calculation b sec_1 e view to avoid the purposes of ldr parent had sophisticated tax planning advice from outside accounting and investment firms including the firm that served as the purchaser accommodation party these parties proposed the plan and then advised and assisted parent in carrying it through to completion parent admits the anticipated tax savings far exceeded the projected cost savings on the claims tam-111225-99 administration thus there is no question the transaction was primarily tax motived furthermore while parent states a business_purpose for the transfer of the apbos to benefits although we note that the proposed changes to the claims administration could have been accomplished without the transfer to benefits and that ultimately no such changes were in fact made no business_purpose at all has been advanced for_the_use_of the sub2 debt indeed the dollar_figurec transferred to sub2 which is parent’s indirect but complete funding for the payments on the apbo claims could have been transferred to benefits directly any funding needs of sub2 could have been met by a line of credit similar to that established for benefits or other intragroup arrangements the only purpose for the complicated financial arrangements including the issuance of the sub2 debt is to provide parent with an immediate basis in the stock that would absent ldr and general tax_avoidance principles permit parent to accelerate and duplicate its liabilities that otherwise may not yet be taken into account accordingly we conclude that parent structured this transaction and acted with a view to avoid ldr in a situation clearly within its intended scope and that the resulting loss must therefore be disallowed c sec_1_1502-13 a principal purpose to avoid the purposes of the intercompany_transaction regulations as set forth in sec_1_1502-13 the purpose of the intercompany_transaction regulations is to ensure the clear reflection of taxable_income and tax_liability of a consolidated_group by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability where a transaction is engaged in or structured with a principal purpose to avoid the purposes of sec_1_1502-13 including by avoiding treatment as an intercompany_transaction adjustments will be made to carry out the purposes of sec_1_1502-13 parent states that the transfer of the apbo claims to benefits was to facilitate certain changes in the administration of the claims including the attention and investment of purchaser yet this transaction was neither necessary nor sufficient to accomplish those objectives in fact the only apparent accomplishments were the creation of high basis low value stock and the sale of that stock in a transaction expected to escape characterization as a transaction with respect to an intercompany obligation by avoiding that characterization of the transaction parent would have avoided the satisfaction and reissuance provisions of sec_1_1502-13 having avoided the provisions of sec_1_1502-13 parent would argue that at the time the loss duplication calculation was made benefits held the sub2 note a member security excluded from the loss duplication calculation under this analysis parent would avoid any disallowance of the loss on the stock effectively accelerating the tax_benefit of the future payments on the apbo claims acceleration of a deduction not yet permitted to be taken into account under generally applicable tax_accounting rules by moving assets and liabilities between members of a consolidated_group is wholly inconsistent with the purpose of clearly reflecting the group’s consolidated_taxable_income accordingly we conclude that parent acted with a principal purpose of avoiding the purposes of the intercompany_transaction regulations therefore proper adjustment must be made to avoid the recognition of loss on the sale of benefits preferred_stock in this case tam-111225-99 general tax principles in addition to the reasons set forth above we believe that the facts of this case require a position adverse to that asserted by parent because the transaction lacks a business_purpose was engaged in solely for tax_avoidance purposes and is lacking in economic_substance see compaq computer corporation v commissioner t c no date united parcel service of america v commissioner tcmemo_1999_268 acm partnership v commissioner tcmemo_1997_115 a business_purpose parent has offered several business purposes for the transfer of the apbos but the only reason offered for_the_use_of an intercompany obligation to fund the apbos is that the issuance of the sub2 note was consistent with its centralized cash management system while that may be true it is not an affirmative reason for the issuance of the sub2 note and none has been offered moreover the facts of this case serve only to establish that in fact there was no business_purpose for the loan transaction the sub2 note was issued in an amount determined necessary to satisfy the apbo claims that note was then immediately transferred to benefits in order that payments on the note could fund the payments of the apbo claims but claims weren’t paid_by benefits they were directed to and paid_by parent on benefits’ behalf the payments were then charged against a line of credit that parent extended to benefits to address discrepancies in timing between the payments on the claims and the receipt of payments on the sub2 note together these arrangements simply constitute parent’s arrangement for its payment of the apbo claims as they came due a result not in keeping with its assertion that it has a centralized cash management program the only purpose for this circular_flow_of_cash was to make use of the sub2 note to provide the basis on which parent claims the loss at issue here parent’s declaration that the anticipated tax savings which wholly depended upon the use of the sub2 note were far in excess of any anticipated administrative savings only serves to evidence further parent’s lack of any business_purpose beyond tax_avoidance in light of the plan adopted and the position being taken by parent we conclude the only reasons for_the_use_of the note were to create a loss asset and provide a foundation for parent’s position that ldr does not disallow that loss given the abusive nature of the transaction and the lack of a bona_fide business_purpose for_the_use_of the note parent’s loss must be disallowed b tax_avoidance as discussed throughout this memorandum there would be enormous tax advantages to the position advocated by parent under parent’s theory it would be entitled to an immediate deduction of dollar_figurec that would ordinarily be postponed until payment of the apbo claims and presumably under a misguided reading of revrul_95_74 the parent group would be entitled to deduct that same amount again as payments are actually made on the apbo claims also as discussed throughout this memorandum there is neither a basis in the applicable tam-111225-99 regulations nor a compelling policy objective to support parent’s position in fact quite the contrary is true without a bona_fide business_purpose and considering the anticipated tax savings far exceeded of the projected savings from the business objectives we conclude the transaction has no purpose other than inappropriate tax_avoidance and should be disregarded c lack of economic_substance parent states that the purpose of the transaction was to isolate the apbos and engage purchaser in the administration of claims drawing on its experience and expertise to make the administration of the claims significantly more efficient and economic but in fact no changes were made despite consultant’s proposals the only components of the original plan that were accomplished were those necessary for the plan’s tax planning component the creation and sale of high basis low value stock in a member the only real asset of which is an intercompany note also created as part of the plan under the circumstances we conclude that there was no economic_substance to the transaction apart from tax planning accordingly the sale of the stock should be disregarded as lacking economic_substance apart from tax_avoidance caveat s a copy of this technical_advice_memorandum is to be given to parent s sec_6110 of the code provides that it may not be used or cited as precedent
